Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 05/06/21. 
Claims 1 and 20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note: 
It should be noted that applicants claims are not positively recited, almost all the claims are intended use. For instance, in claim 1, “programmed to: present a first interface comprising a consumer interface via a network, wherein the consumer interface allows a data consumer to (a) identify a subject data source having data fields that can be predicted, (b) specify at least one data field to be predicted, and (c) specify timing constraints and cost constraints on the prediction of the data fields” simply recites the potential to identify, to specify, etc. which opens the scope of the claim limitations to be interpreted more broadly by one of ordinary skill in the art.
Similarly, in the claim limitation “present a participant interface via the network, wherein the participant interface allows a participant to select a competition in which to 
Similarly, in the claim limitation “generate a leaderboard, through the participant interface, configured to provide a list of data science contests, and upon selection of one of the data science contests from the list, display a list of participant names with a plurality of attributes comprising reputation, score, uptime, and share, wherein reputation comprises a measure of performance across all contests, score comprises a measure of performance in the selected data science contest, uptime comprises a percentage of questions answered in the selected data science contest, and share comprises total compensation paid, and further wherein the ranking of the list of participant names may be sorted by any of the plurality of attributes; and wherein the consumer interface is designed to transmit the prediction to the data consumer via the network” simply recites the potential to provide, to transmit, etc., which opens the scope of the claim limitations to be interpreted more broadly by one of ordinary skill in the art. 
Further, the claim limitations can be considered intended use, since the claims are for instance, allowing to select, but not really performing the step. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 20 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-19 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent claim 20 is directed to an abstract idea, as evidenced by claim limitations “method for providing data science as a service (DSaaS) that implements a data prediction contest, the method comprising: presenting, a data consumer to (a) identify a subject data source having data fields that can be predicted, (b) specify at least one data field to be predicted, and (c) specify timing constraints and cost constraints on the prediction of the data fields; presenting a participant allows a participant to select a competition in which to participate that enables the participant to provide web services, wherein the web services can be called, the web services provide a prediction of the at least one data field, and generating the prediction, provides a space for entry of one or more functions written by the participant  provides a space for back-testing the one or more functions, and provides a space for offering to sell intellectual property rights to the one or more functions or the software code incorporating the one or more functions; and transmitting, the prediction to the data consumer; and transmitting, the prediction to the data consumer; generate a leaderboard, through the participant interface, configured to provide a list of data science contests, and upon selection of one of the data science contests from the list, display a list of participant names with a plurality of attributes comprising reputation, score, uptime, and share, wherein reputation comprises a measure of performance across all contests, score comprises a measure of performance in the selected data science contest, uptime comprises a percentage of questions answered in the selected data science contest, and share comprises total compensation paid, and further wherein the ranking of the list of participant names may be sorted by any of the plurality of attributes.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to gathering data and updating prediction models to make better predictions. Gathering data and updating prediction models to make better predictions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 is/are recite substantially similar limitations to independent claim 20 and is/are rejected under 2A for similar reasons to claim 20 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented; using a DSaaS system; a first interface comprising, a consumer interface via a network, wherein the consumer interface, a participant interface via the network, a second interface comprising a participant interface, configured to present one or more competitions for selection, wherein the participant interface, provides a web services interface, via the web services interface, the web services interface, by the consumer interface, via the network, interface via the network, wherein the participant interface provides a web services interface, via the web services interface, by the web services interface, the web services are permit utilization of external data sources in, in a compatible computer language, by the consumer interface, via the network, A computer-implemented system for providing data science as a service (DSaaS) using a data prediction contest, the system comprising: a memory; and a computer processor that is programmed to: wherein the consumer interface is designed to transmit the prediction to the data consumer via the network”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1 and 20 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-19 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “wherein the subject data source comprises a website”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-19 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented; using a DSaaS system; a first interface comprising, a consumer interface via a network, wherein the consumer interface, a participant interface via the network, a second interface comprising a participant interface, configured to present one or more competitions for selection, wherein the participant interface, provides a web services interface, via the web services interface, the web services interface, by the consumer interface, via the network, interface via the network, wherein the participant interface provides a web services interface, via the web services interface, by the web services interface, the web services are permit utilization of external data sources in, in a compatible computer language, by the consumer interface, via the network, A computer-implemented system for providing data science as a service (DSaaS) using a data prediction contest, the system comprising: a memory; and a computer processor that is programmed to: wherein the consumer interface is designed to transmit the prediction to the data consumer via the network” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0026]-[0033]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 is/are recite substantially similar limitations to independent claim 20 and is/are rejected under 2B for similar reasons to claim 20 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.
Similarly, dependent claims 2-19 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 20. As a result, Examiner asserts that dependent claims, such as dependent claims 2-19 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103 – Withdrawn
The following is an examiner's statement for allowance:
None of the references cited - Kamruddin; Fahad (US 8,600,858), further in view of Adjaoute; Akli (US 2016/0071017), Kutaragi, Ken et al. (US 2003/0023563), and Dietrich; David et al. (US 9,710,767) show:
“present a first interface comprising a consumer interface via a network, wherein the consumer interface allows a data consumer to (a) identify a subject data source having data fields that can be predicted, (b) specify at least one data field to be predicted, and (c) specify timing constraints and cost constraints on the prediction of the data fields;
present, via the network, a second interface comprising a participant interface configured to present one or more competitions for selection by a participant and provide a web services interface that enables the participant to provide web services via the web services interface, wherein the web services can be called by the web services interface, the web services provide a prediction of the at least one data field, and the web services permit utilization of external data sources in generating the prediction, provide a space for entry of one or more functions written by the participant in a compatible computer language, provide a space for back-testing the one or more functions, and provide a space for offering to sell intellectual property rights to the one or more functions or the software code incorporating the one or more functions;
generate a leaderboard, through the participant interface, configured to provide a list of data science contests, and upon selection of one of the data science contests from the list, display a list of participant names with a plurality of attributes comprising reputation, score, uptime, and share, wherein reputation comprises a measure of performance across all contests, score comprises a measure of performance in the selected data science contest, uptime comprises a percentage of questions answered in the selected data science contest, and share comprises total compensation paid, and further wherein the ranking of the list of participant names may be sorted by any of the plurality of attributes; and wherein the consumer interface is designed to transmit the prediction to the data consumer via the network.” 
Please see the Remarks dated 05/06/21, especially on pages 20-36 from applicants why the 103 rejection is overcome are persuasive.
Reference Kamruddin shows in col. 3, lines 25-23: forecasting contests, Fig. 1, # 104-106, Fig. 9, #955: client devices, col. 13, lines 5-11: devices usable by users to enter forecasting contests. col. 13, lines 5-11: website. col. 3, lines 20-24: which shows presenting information in a relevant and easily consumed format. In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc) Kamruddin shows “business” at least in col. 12, lines 46-56, which shows entities such as Hedge Funds and other interested parties that reads on “consumer” in the claim. However, the reference does not show the above claim limitations.
Reference Adjaoute shows historical data in [0239]-[0245], data analysis and prediction and modeling [0022], [0044]. However, the reference does not show the above claim limitations.
Reference Kutaragi shows historical data in [0097], [0130]: where Kutaragi shows selling rights to a program and compensations that are involved in such a sale. However, the reference does not show the above claim limitations.
Reference Dietrich shows contingent scenarios in (col. 10, lines 62-col. 11, lines 5). However, the reference does not show the above claim limitations.
Reference Buhrmann in 6, 7, 11 and 18 at least in [0088]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2015/0273342) Olson; Colin Charles et al. is an online software Platform and method whereby a plurality of users compete to make predictions about the purchasing behavior of a plurality of consumers in a (typically digital) marketplace.  The disclosed gamification method allows most product markets to be gamified via the software and algorithms comprising the disclosed standalone platform. However, the reference does not show the above claim limitations.
Foreign Reference: (AU 2013100314) Lane A M et al. enables to conveniently manage and categorize receipts in paper and/or electronic formats.  The learning module is configured for manual interactions with the applications in the contest of data field classifications, so that subsequent performance of the prediction module can be improved by updating the set of prediction rules and/or templates. However, the reference does not show the above claim limitations.
NPL Reference: Marcus, Adam and Parameswaran, Aditya. Crowdsourced Data Management: Industry and Academic Perspectives. Now: the essence of Knowledge Foundations and Trends in Databases. Vol. 6, No. 1-2 (2013) 1-161. @2015. Doi 10.1561/1900000044. However, the reference does not show the above claim limitations.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1 and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

		
Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-15 of applicants’ remarks that “1. The Claims Do Not Recite Any of The Enumerated Judicial Exceptions …..2019 PEG at 54 (emphasis added). Here, the Office has purportedly determined that the overall claim describes a system that falls within the listed subject matter groupings, not any specifically identified limitations. The Office makes no attempt to explain how each identified limitation falls into one of the groupings identified in the 2019 PEG.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees. The abstract idea or 2A prong 1 has been addressed above. It should be noted that the grouping of the claim limitations to explain how the claims recite the abstract idea is consistent with the 2019 PEG, not opposite of the 2019 PEG as argued by applicants. The claims, here, are simply gathering data and updating prediction models to make better predictions. 
These groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, as noted in the previous office action and again in this office action under the “Note” above: the claims are not positively recited, as such discussed in the note above. As such, the abstract idea is simply intended use. 


Applicant’s Argument #2
Applicants argue on page(s) 16-20 of applicants remarks that “The Claims Integrate The Alleged Judicial Exception Into A Practical Application……Applicant respectfully submits that the Office’s analysis fails to consider “the specificity of the claim limitations” or “how th[e] limitations interact and impact each other” as dictated by the October 2019 Update. Instead, the Office is mischaracterizing Applicant’s claim under prong 1 and then is only considering a couple of pieces of generic computer structure. Applicant’s claim, when considered in its entirety, including the specificity of the claim limitations and how they interact and impact each other, integrates the allegedly abstract idea.” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
The 101 rejection above discusses how the claims are not more than an abstract idea under 2A prong 2 and 2B. The claims, here, are simply gathering data and updating prediction models to make better predictions. 
For example, a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588–90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.
Further, as noted in the previous office action and again in this office action under the “Note” above: the claims are not positively recited, as such discussed in the note above. As such, the abstract idea is simply intended use. The additional elements are merely applying the abstract idea, there is nothing that is actually occurring. There is a potential a step may occur, but that is not the same as the step actually being carried out. 


Applicant’s Argument #3
Applicants argue on page(s) 19-20 of applicants remarks that independent claim 20 and dependent claims 2-19 are also not shown by the prior art for the same reasons as argued for claim 1. (See applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants arguments related to independent claim 20 and dependent claims 2-19 are not persuasive for the same reasons as claim 1 discussed above in response to arguments 1-2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0273342) Olson; Colin Charles et al. is an online software Platform and method whereby a plurality of users compete to make predictions about the purchasing behavior of a plurality of consumers in a (typically digital) marketplace.  The disclosed gamification method allows most product markets to be gamified via the software and algorithms comprising the disclosed standalone platform.
Foreign Reference: (AU 2013100314) Lane A M et al. enables to conveniently manage and categorize receipts in paper and/or electronic formats.  The learning module is configured for manual interactions with the applications in the contest of data field classifications, so that subsequent performance of the prediction module can be improved by updating the set of prediction rules and/or templates.
NPL Reference: Marcus, Adam and Parameswaran, Aditya. Crowdsourced Data Management: Industry and Academic Perspectives. Now: the essence of Knowledge Foundations and Trends in Databases. Vol. 6, No. 1-2 (2013) 1-161. @2015. Doi 10.1561/1900000044.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624